COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00330-CV


ALFREDO EMILO CORRAL                                                 APPELLANT

                                        V.

THE STATE OF TEXAS AND THE                                           APPELLEES
CITY OF WICHITA FALLS


                                    ------------

          FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      On August 20, 2012, and September 6, 2012, we notified appellant, in

accordance with rule of appellate procedure 42.3(c), that we would dismiss this

appeal unless the $175 filing fee was paid.        See Tex. R. App. P. 42.3(c).

Appellant has not paid the $175 filing fee. See Tex. R. App. P. 5, 12.1(b).




      1
       See Tex. R. App. P. 47.4.
      Also, on September 11, 2012, we notified appellant, in accordance with

rule of appellate procedure 35.3(a)(2), that we would dismiss the appeal for want

of prosecution unless payment arrangements were made for the clerk’s record

and this court was provided with proof of payment by September 21, 2012. See

Tex. R. App. P. 35.3(a)(2). No response has been received.

      Because appellant has failed to comply with a requirement of the rules of

appellate procedure and the Texas Supreme Court’s order of August 28, 2007,2

and because appellant has not made payment arrangements for the clerk’s

record, we dismiss the appeal. See Tex. R. App. P. 37.3(b), 42.3(b)-(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.



                                                   PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: September 27, 2012




      2
        See Supreme Court of Tex., Order Regarding Fees Charged in Civil
Cases in the Supreme Court and the Courts of Appeals and Before the Judicial
Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing
fees in courts of appeals).


                                     2